                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LANCE H. FARMER,                                  :
           Plaintiff                              :          No. 1:16-cv-00653
                                                  :
               v.                                 :          (Judge Kane)
                                                  :
MATTHEW T. DECKER,                                :
        Defendant                                 :
                                                  :

                                       MEMORANDUM

        Before the Court is Defendant Matthew T. Decker (“Defendant”)’s motion for summary

judgment. (Doc. No. 28.) For the reasons that follow, the Court will grant the motion.

   I.      BACKGROUND

           A. Procedural Background

        This action finds its origins in the April 4, 2015 Easter egg hunt at the Wesley United

Methodist Church in Marysville, Pennsylvania. A report of Plaintiff Lance H. Farmer

(“Plaintiff”)’s verbal confrontation with a woman at that event was made to the Pennsylvania

State Police. Defendant Decker, a Pennsylvania State Trooper, investigated the complaint and

cited Plaintiff for disorderly conduct. On April 19, 2016, Plaintiff filed a complaint against

Trooper Decker alleging First Amendment “Retaliation for Protected Speech” pursuant to 42

U.S.C. § 1983 (Count 1), and claims for Malicious Prosecution and Abuse of Process under

Pennsylvania law (Counts 2 and 3). (Doc. No. 1.) On August 15, 2016, Defendant filed a

Motion to Dismiss Counts 2 and 3 of Plaintiff’s complaint, arguing that the state law claims

should be dismissed by operation of the doctrine of sovereign immunity of the Commonwealth

and its employees. (Doc. Nos. 8, 11.) On March 9, 2017, the Court issued an Order denying

Defendant’s motion to dismiss, noting that Defendant did not fully address the relevant legal



                                                 1
issues in his brief in support of his motion, and finding that while it was a “close call,” the Court

could not conclude that Plaintiff “failed to allege facts from which it can reasonably be inferred

that Defendant’s actions were motivated solely by personal concerns,” that would potentially

remove him from the scope of sovereign immunity’s protection. (Doc. No. 15 at 3-4.) The

Court’s Order denied the motion without prejudice to Defendant’s ability to renew this issue in

connection with a properly-supported motion for summary judgment. (Id. at 4.)

       After the close of discovery, on October 17, 2017, Defendant filed a motion for summary

judgment as to all three counts of Plaintiff’s complaint (Doc. No. 28), with a statement of

material facts (Doc. No. 29), and supporting brief (Doc. No. 30). After receiving an extension of

time to respond to Defendant’s motion, Plaintiff filed his brief in opposition to Defendant’s

motion on November 17, 2017 (Doc. No. 34), as well as an “Answer to Defendant’s Statement of

Facts and Plaintiff’s Statement of Additional Facts” (Doc. No. 33). After the Court granted an

additional extension of time, Defendant filed his reply brief on December 15, 2017 (Doc. No.

38), as well as a response to Plaintiff’s additional facts (Doc. No. 37). Accordingly, the motion

has been fully briefed and is ripe for disposition.

           B. Plaintiff’s Evidentiary Challenges

       Before setting forth the material facts as presented by Defendant in connection with his

motion, the Court addresses two challenges made by Plaintiff to the evidence proffered by

Defendant in support of his motion for summary judgment. First, Plaintiff challenges

Defendant’s Declaration (Doc. No. 29-2), in support of his motion as a self-serving declaration

that is insufficient to support a motion for summary judgment, citing State Farm Mut. Ins. Co. v.

Philly Family Practice, Inc., 525 F. Supp. 2d 718, 726 (E.D. Pa. 2007). In response, Defendant

notes that declarations in support of motions for summary judgment are expressly permitted by



                                                  2
Federal Rule of Civil Procedure 56(c)(4), and that Defendant’s Declaration simply recounts his

investigation of the incident that forms the basis of this action and is fully consistent with his

deposition testimony. (Doc. No. 38 at 7 n.2.) In addition, Defendant points out that the case

cited by Plaintiff is clearly distinguishable from the instant case, as the declaration at issue in

State Farm sought to advance a self-serving interpretation of a potentially ambiguous contract

provision, rather than recount events within the declarant’s personal knowledge. (Id.) The Court

agrees with Defendant that Plaintiff’s challenge to Defendant’s Declaration is unavailing.

        Second, in responding to the statements offered by Defendant by way of his Declaration,

Plaintiff raises a hearsay objection to such evidence, arguing that the statements set forth in

Defendant’s Declaration, recounting information reported to him by the individual involved in

the incident with Plaintiff, as well as witnesses to it, are offered for the truth of the matter

asserted and therefore, should be disregarded by the Court as inadmissible hearsay under Federal

Rule of Evidence 801. (Doc. No. 34 at 2-3.) In response, Defendant notes that the claims

asserted against him depend on the circumstances surrounding the actions he took in response to

the incident and the information reported to him, and as a result, the relevant legal inquiry

focuses on what information Defendant possessed at the time he issued the Citation/Summons

for Disorderly Conduct (“Citation/Summons”). (Doc. No. 38 at 9.) Accordingly, Defendant

maintains that the statements challenged by Plaintiff as inadmissible hearsay are not offered for

the truth of the matter asserted, but rather, are offered to demonstrate the universe of information

upon which Defendant based his issuance of the Citation/Summons to Plaintiff. (Id. at 9-10.) In

addition, Defendant maintains that, assuming arguendo that the relevant statements constitute

inadmissible hearsay, they fall within Federal Rule of Evidence 803(1)’s present sense

impression exception to the hearsay rule and are potentially admissible on that basis. (Id.)



                                                   3
        The Court finds Plaintiff’s hearsay objection to the statements at issue (which, as noted

above, consist of Defendant’s description of information provided to him by the individual

involved in the incident with Plaintiff, as well as witnesses to it), to be unavailing. As Defendant

correctly notes, even assuming that the statements constitute hearsay, they can be properly

considered on a motion for summary judgment if such evidence is capable of admission at trial.

See Fed. R. Civ. P. 56(c)(2). Therefore, the party proffering such evidence “must demonstrate

that it could satisfy the applicable admissibility requirements at trial before the evidence may be

used on summary judgment.” Bender v. Norfolk Southern Corp., 994 F. Supp. 2d 593, 599

(M.D. Pa. 2014). The Court is persuaded that Defendant has demonstrated that the statements at

issue could be admissible at trial for two potential reasons. One, the Court is persuaded that the

statements are not offered for the truth of the matters asserted, but rather, to shed light on the

basis for Defendant’s issuance of a Citation/Summons to Plaintiff. Second, as the Declaration

reveals that Defendant’s conversation with the individual involved in the incident with Plaintiff

took place shortly after the incident occurred, even assuming that information provided by her

constitutes hearsay, such evidence potentially falls within Federal Rule of Evidence 803(1)’s

present sense impression exception to the hearsay rule. Accordingly, the Court turns to a

recitation of the relevant material facts.




            C. Factual Background 1

1
  The following relevant facts of record, taken from Defendant’s statement of material facts
(Doc. No. 29), are undisputed unless otherwise noted. Defendant’s statement of facts contains
specific citations to the record in numbered paragraphs. As noted above, in connection with his
response to Defendant’s statement of material facts, Plaintiff filed a “Statement of Additional

                                                  4
       While on duty on April 4, 2015, Defendant received a call from police dispatch informing

him that a complaint had been lodged by a Chief Aaron Richards on behalf of Mrs. Richards.

(Doc. No. 29 ¶ 2.) Subsequently, while on duty, Defendant called Mrs. Richards and spoke with

her regarding the complaint. (Id. ¶ 3.) During the interview, Mrs. Richards reported to

Defendant that she had attended a church Easter egg hunt that day, also attended by

approximately 50 other people. (Id. ¶¶ 4, 6.) Defendant was not present at the Easter egg hunt.

(Id. ¶ 5.) Mrs. Richards told Defendant that Plaintiff approached her while at the event, which

she attended with her children. (Id. ¶¶ 7, 8.) 2 Mrs. Richards told Defendant that Plaintiff spoke

to her in a loud voice and called her children liars and “little assholes.” (Id. ¶¶ 9, 10.) Mrs.

Richards reported to Defendant that others attending the Easter egg hunt witnessed the

interchange, and provided him with contact information for three to five individuals who she

believed had been witnesses. (Id. ¶¶ 11-12.) Defendant contacted these individuals, who


Facts.” (Doc. No. 33.) Defendant filed a response to that document wherein he argues that
Plaintiff’s “Statement of Additional Facts” was improperly filed and should be stricken and/or
disregarded by the Court. (Doc. No. 37.) The Court agrees with Defendant that Plaintiff’s
“Statement of Additional Facts” fails to comport with Local Rule 56.1 of this Court, which
contemplates only that a party opposing a motion for summary judgment file a statement of facts
“responding to the numbered paragraphs set forth” in the moving party’s statement of facts. L.R.
56.1. Therefore, the Court will disregard Plaintiff’s statement in connection with its
consideration of Defendant’s motion, and consider only Plaintiff’s numbered responses to
Defendant’s statement of material facts, in accordance with Local Rule 56.1. See Sash v.
Hogsten, No. 07-0475, 2009 WL 249649, at *2 (M.D. Pa. Feb. 2, 2009) (providing that L.R. 56.1
“does not provide for a non-moving party to file his own statement of material facts but instructs
the nonmoving party how to properly respond to the movant’s statement of material facts”);
Dreibelbis v. Young, No. 06-2055, 2007 WL 4344120, at *2 (M.D. Pa. Dec. 10, 2007) (“[B]ased
on the plain language of Local Rule 56.1, Plaintiff’s filing of his own Motion and Statement of
Material Facts is not technically sufficient to either oppose Defendants’ Motion or deny
Defendants’ Statement of Material Facts.”).
2
  Plaintiff disputes Defendant’s characterization that he “approached” Mrs. Richards, clarifying
that while she walked by his table, he stepped into her path. (Doc. No. 33 ¶ 7.) He further
maintains that Mrs. Richards’ children were 20 feet away from her at the time of his interaction
with her and that they did not hear his conversation with Mrs. Richards. (Id. ¶ 8.)


                                                  5
confirmed to him that a confrontation occurred between Plaintiff and Mrs. Richards and also

generally confirmed Mrs. Richards’ description of the events. (Id. ¶¶ 13-16.) 3

       Defendant attempted to contact Plaintiff, whom he had never met, to discuss the incident,

but was ultimately unable to make contact with him to hear his version of the events at the Easter

egg hunt. (Id. ¶¶ 1, 17.) Plaintiff was not present for Defendant’s interviews with Mrs. Richards

or any witnesses. (Id. ¶ 18.) After consultation with his supervisor, Defendant drafted a

Citation/Summons for disorderly conduct to be issued to Plaintiff, and submitted it for the

approval of his supervisor. (Id. ¶¶ 19-20.) The Citation/Summons was approved and forwarded

to a magisterial district judge for processing. (Id. ¶ 21.) 4 After processing by the magisterial

district judge, 5 the Citation/Summons for disorderly conduct was mailed to Plaintiff. (Id. ¶ 22.)

The Citation/Summons notes that Plaintiff’s conduct occurred at a church Easter egg hunt and

that “Plaintiff’s tone was loud and alarmed the children’s parents.” (Id. ¶ 23.) Defendant

maintains that he did not provide Plaintiff’s name to any news outlet regarding the

Citation/Summons. (Id. ¶ 24.) 6 Ultimately, after a hearing on June 16, 2015, Plaintiff was found

not guilty of disorderly conduct. (Doc. No. 33 ¶ 25.) At the hearing, the magisterial district

judge stated that Plaintiff’s conduct at the Easter egg hunt was “totally inappropriate and

3
  In response, Plaintiff notes that Defendant cannot recall any of the names of the witnesses, and
further, that he neither retained written notes of his conversations with them nor obtained written
statements from them, or drafted any report related to those conversations. (Doc. No. 33 ¶¶ 13-
16.)
4
  Plaintiff notes that while the Citation/Summons contains the initials of a supervisor, he argues
that “it is unknown whether the initials indicate ‘approval.’” (Doc. No. 33 ¶ 20.)
5
  Plaintiff disputes Defendant’s characterization that the Citation/Summons was “approved” by
the magisterial district judge, arguing that the Citation/Summons contains no such approval.
(Doc. No. 33 ¶ 21.)
6
  Plaintiff disputes this fact, pointing to Defendant’s deposition testimony that as a matter of
course, he prepared a news release regarding the incident but was unsure if it was published to
anyone. (Doc. No. 37-1 at 68: 2-9.)

                                                 6
reprehensible given that it was in a church setting and it was at a children’s Easter egg hunt, the

language – that’s not the time and place to confront someone and be calling their children

assholes and with children present . . . But it’s totally unwarranted and the church could have

rightly said leave.” (Doc. No. 29 ¶ 26.)

   II.      LEGAL STANDARD

         Rule 56(a) of the Federal Rules of Civil Procedure provides that summary judgment is

warranted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

material if it might affect the outcome of the suit under the applicable law, and it is genuine only

if there is a sufficient evidentiary basis that would allow a reasonable fact-finder to return a

verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

(1986). At summary judgment, the inquiry is whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one party must

prevail as a matter of law. Id. at 251-52. In making this determination, the Court must “consider

all evidence in the light most favorable to the party opposing the motion.” A.W. v. Jersey City

Pub. Schs., 486 F.3d 791, 794 (3d Cir. 2007).

         The moving party has the initial burden of identifying evidence that it believes shows an

absence of a genuine issue of material fact. Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d

135, 145-46 (3d Cir. 2004). Once the moving party has shown that there is an absence of

evidence to support the non-moving party’s claims, “the non-moving party must rebut the motion

with facts in the record and cannot rest solely on assertions made in the pleadings, legal

memoranda, or oral argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir.

2006); accord Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). If the non-moving party “fails



                                                  7
to make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden at trial,” summary judgment is warranted.

Celotex, 477 U.S. at 322. With respect to the sufficiency of the evidence that the non-moving

party must provide, a court should grant a motion for summary judgment when the non-movant’s

evidence is merely colorable, conclusory, or speculative. Anderson, 477 U.S. at 249-50. There

must be more than a scintilla of evidence supporting the non-moving party and more than some

metaphysical doubt as to the material facts. Id. at 252; see also Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986). Further, a party may not defeat a motion for

summary judgment with evidence that would not be admissible at trial. Pamintuan v. Nanticoke

Mem’l Hosp., 192 F.3d 378, 387 (3d Cir. 1999).

    III.      DISCUSSION

           Defendant argues that he is entitled to summary judgment on the claims asserted against

him because: (1) there exists no genuine issue of material fact as to his entitlement to sovereign

immunity on Plaintiff’s claims for malicious prosecution and abuse of process; and (2) Plaintiff

fails to point to evidence from which a reasonable factfinder could conclude that he engaged in

First Amendment retaliation. (Doc. No. 30 at 12-19.) Further, he maintains that even assuming

that there exists a genuine issue of material fact as to Plaintiff’s First Amendment retaliation

claim, he is entitled to qualified immunity. (Id. at 19-22.) The Court addresses the claims in

turn.




                                                   8
               A. Plaintiff’s State Law Tort Claims

       Defendant argues that he is entitled to summary judgment on Plaintiff’s state law tort

claims for malicious prosecution and abuse of process because these claims are barred by the

doctrine of sovereign immunity. The doctrine of sovereign immunity of the Commonwealth and

its employees is established by 1 Pa. C.S. § 2310. The statute provides:

       Pursuant to [S]ection 11 of Article I of the Constitution of Pennsylvania, it is
       hereby declared to be the intent of the General Assembly that the Commonwealth
       and its officials and employees acting within the scope of their duties, shall
       continue to enjoy sovereign immunity and official immunity and remain immune
       from suit except as the General Assembly shall specifically waive the immunity.

1 Pa. C.S. § 2310. 7 Accordingly, under Pennsylvania’s sovereign immunity statute, “an

employee of the Commonwealth . . . acting within the scope of his or her employment or duties,

is protected by sovereign immunity from the imposition of liability for intentional tort claims.”

Holt v. Nw. Pa. Training P’ship Consortium, Inc., 694 A.2d 1134, 1139 (Pa. Commw. Ct. 1997)

(citing La Frankie v. Miklich, 618 A.2d 1145 (Pa. Commw. Ct. 1992)). Here, as Plaintiff points

to no evidence in support of a statutory exception applicable to his claims, Defendant is entitled

to sovereign immunity if he acted within the scope of his duties in connection with the issuance

of the Citation/Summons to Plaintiff. With regard to whether an action is within the scope of

employment under Pennsylvania law,

       an action falls within the scope of employment if it: (1) is the kind that the
       employee is employed to perform; (2) occurs substantially within the job’s
       authorized time and space limits; (3) is motivated at least in part by a desire to
       serve the employer; and (4) if force was used by the employee against another, the
       use of force is not unexpectable by the employer.
7
  The statutory exceptions, or waivers, to sovereign immunity are set forth at 42 Pa.C.S. § 8522,
and include claims for damages caused by: (1) vehicles in the possession or control of a
Commonwealth party; (2) acts of health care employees of Commonwealth agency medical
facilities or institutions; (3) the care, custody, or control of personal property; (4) a dangerous
condition of Commonwealth agency real estate and sidewalks; (5) dangerous conditions of
highways created by potholes or sinkholes; (6) the care, custody, or control of animals; (7) liquor
store sales; (8) National Guard activities; and (9) toxoids and vaccines. See 42 Pa. C.S. § 8522.

                                                 9
Savage v. Judge, No. 05-2551, 2007 WL 29283, at *5 (E.D. Pa. Jan. 2, 2006) (citing Restatement

(Second) of Agency § 228); see also Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000)

(noting that the Supreme Court of Pennsylvania has adopted the Restatement’s definition of

“scope of employment”).

        Defendant maintains that the undisputed material facts demonstrate that he was acting

within the scope of his employment as a Pennsylvania State Trooper when he issued the

Citation/Summons giving rise to Plaintiff’s claims, and therefore, sovereign immunity bars

Plaintiff’s state law claims for malicious prosecution and abuse of process. (Doc. No. 30 at 12-

13.) Specifically, Defendant notes that he received a call from the Pennsylvania State Police

dispatch while he was on duty, and proceeded to investigate the incident at the Easter egg hunt

while on duty. (Id. at 13.) Further, Defendant states that he drafted the Citation/Summons and

submitted it to his supervisors for approval while he was on duty. (Id.) Finally, Defendant avers

that he had never met and, therefore, had no personal relationship with Plaintiff before the date

of the Easter egg hunt, so his actions could not have been motivated by any personal animus

between him and Plaintiff. (Id.) In sum, Defendant maintains that Plaintiff cannot point to

evidence from which a reasonable factfinder could conclude that he was acting outside the scope

of his employment as a Pennsylvania State Police Trooper when he issued the Citation/Summons

to Plaintiff.

        Plaintiff responds by arguing that sovereign immunity does not bar his state tort law

claims because Defendant’s personal reaction to his comments at the Easter egg hunt motivated

him to issue the Citation/Summons to Plaintiff. (Doc. No. 34 at 11.) In support of this

argument, Plaintiff maintains that “Defendant, a Christian by faith who is a member of a church,

was clearly offended,” by Plaintiff’s comments, pointing to Defendant’s deposition testimony


                                                10
wherein he states that he is a Christian who is a member of a church. (Doc. No. 33-1 at 31: 23-

32: 2.)

          Upon review of the briefs of the parties and the evidence of record, and construing all

facts in the light most favorable to Plaintiff, the non-moving party, the Court concludes that

Plaintiff has failed to point to evidence from which a reasonable factfinder could conclude that

Defendant was acting outside the scope of his employment when he issued the

Citation/Summons to Plaintiff. The undisputed facts demonstrate that Defendant’s investigation

of the incident and issuance of the Citation/Summons is the type of action that Defendant is

employed to perform as a Pennsylvania State Trooper, and that his investigation, which was

prompted by a call from the Pennsylvania State Police dispatch, occurred “substantially within

the job’s authorized time and space limits.” See Savage, 2007 WL 29283, at *5. Further, as to

the issue of Defendant’s motivation to issue the Citation/Summons, the Court is persuaded that

the undisputed facts relating to the circumstances of Defendant’s investigation, coupled with the

lack of a prior relationship between Plaintiff and Defendant, demonstrate that Defendant’s

actions were motivated at least in part by a desire to serve his employer.

          Plaintiff points to no record evidence to support his theory that Defendant cited him

because as a member of the Christian faith Defendant was personally offended by Plaintiff’s

words and actions. Even were Plaintiff able to make such a showing, because the law of

sovereign immunity in Pennsylvania requires only that the employee’s conduct be “motivated at

least in part by a desire to serve the employer,” Defendant is protected by sovereign immunity.

See id. (emphasis added). In light of the undisputed facts recited above, Plaintiff has failed to

point to evidence of record from which a reasonable factfinder could conclude that Defendant’s

actions were solely motivated by personal animus, and, therefore, outside the scope of his



                                                  11
employment. Accordingly, Plaintiff’s state law tort claims for malicious prosecution and abuse

of process are barred by the doctrine of sovereign immunity, and consequently, Defendant is

entitled to summary judgment as to those claims.

                 B. Plaintiff’s Claim for First Amendment Retaliation under 42 U.S.C. § 1983

         Defendant maintains that he is also entitled to summary judgment on Plaintiff’s Section

1983 claim for First Amendment retaliation, the essence of which is that Defendant violated

Plaintiff’s First Amendment rights when he issued the Citation/Summons for disorderly conduct

to Plaintiff based on his verbal confrontation with Mrs. Richards. In maintaining that he is

entitled to summary judgment on Plaintiff First Amendment retaliation claim, Defendant argues

that: (1) Plaintiff’s verbal confrontation with Mrs. Richards did not constitute constitutionally-

protected speech; (2) there exists no genuine issue of material fact as to Plaintiff’s inability to

prove the absence of probable cause to charge Plaintiff under Pennsylvania’s disorderly conduct

statute; 8 and (3) in any event, Defendant is entitled to qualified immunity as to Plaintiff’s First

Amendment retaliation claim. The Court first reviews the relevant legal standard applicable to

Plaintiff’s First Amendment claim.

                        1. Legal Standard Applicable to First Amendment Retaliation Claim




8
    42 Pa.C.S.A. § 5503 provides, in relevant part:
         Disorderly conduct
         (a) Offense defined. – A person is guilty of disorderly conduct if, with intent to cause
             public inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he:
             (1) Engages in fighting or threatening, or in violent or tumultuous behavior;
             (2) Makes unreasonable noise;
             (3) Uses obscene language, or makes an obscene gesture; or
             (4) Creates a hazardous or physically offensive condition by any act which serves no
                 legitimate purpose of the actor.


                                                  12
       Section 1983 is the vehicle by which private citizens seek redress for violations of federal

constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute provides, in

pertinent part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” Pappas v. City of Lebanon, 331

F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To maintain a cause of action under Section 1983, a plaintiff must demonstrate that:

(1) the conduct complained of was committed by persons acting under color of state law; and (2)

the conduct violated a right, privilege, or immunity secured by the Constitution or laws of the

United States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005)

(quoting West v. Atkins, 487 U.S. 42, 48 (1988)).

       A claim for First Amendment retaliation requires proof of: “(1) constitutionally protected

conduct, (2) a retaliatory action sufficient to deter a person of ordinary firmness from exercising

his constitutional rights, and (3) a causal link between the constitutionally protected conduct and

the retaliatory action.” Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006). Defendant

maintains that Plaintiff’s claim is brought under a theory of retaliatory prosecution, and

therefore, Hartman v. Moore, 547 U.S. 250 (2006), also requires proof that his pursuit of a

Citation/Summons against Plaintiff was unsupported by probable cause. (Doc. No. 30 at 14.)

Plaintiff does not challenge Defendant’s characterization of the legal requirements as to his First




                                                13
Amendment claim, arguing only that no probable cause existed as to any disorderly conduct

offense. (Doc. No. 34 at 5-6.) 9

                        2. Defendant’s Arguments in Support of Summary Judgment

        As noted above, Defendant first argues that no reasonable factfinder could conclude that

Plaintiff’s conduct in verbally confronting Mrs. Richards at the church and calling her children

9
  As Defendant notes, in Hartman, the Supreme Court held that the absence of probable cause
“must be pleaded and proven” by a successful plaintiff in connection with “a claim that
prosecution was induced by an official bent on retaliation.” Hartman, 547 U.S. at 265-66. More
recently, in Reichle v. Howards, 566 U.S. 658 (2012), the Supreme Court explicitly declined to
extend Hartman’s requirement of proof of probable cause to claims for retaliatory arrest, as
opposed to retaliatory prosecution. See id. Yet more recently, in Lozman v. City of Riviera
Beach, Florida, 138 S. Ct. 1945 (2018), the Supreme Court was squarely presented with the
question of whether a plaintiff was required to plead and prove the lack of probable cause in
connection with a claim for retaliatory arrest under the First Amendment, or, stated differently,
whether the presence of probable cause bars a First Amendment retaliation claim. In that case,
the Supreme Court declined to establish a bright-line rule, instead concluding that under the
particular circumstances of the case, the existence of probable cause did not bar a First
Amendment retaliation claim. Id. at 1954. Ultimately, the Supreme Court found that whether
Hartman’s requirement applies to a First Amendment retaliatory arrest claim “must await a
different case.” Id. Shortly after issuing its decision in Lozman, the Supreme Court granted a
petition for writ of certiorari in Bartlett v. Nieves, 712 F. App’x 613 (9th Cir. 2017), as to the
following question: “In Hartman v. Moore, 547 U.S. 250 (2006), this Court held that probable
cause defeats a First Amendment retaliatory prosecution claim under 42 U.S.C. § 1983 as a
matter of law. Does probable cause likewise defeat a First Amendment retaliatory arrest claim
under § 1983?” Bartlett v. Nieves, 712 F. App’x 613 (9th Cir. 2017), cert. granted, No. 17-1174
(U.S. June 28, 2018). Reviewing Third Circuit precedent against the backdrop of these
Supreme Court cases, it remains unclear whether Hartman’s probable cause rule pertaining to
retaliatory prosecution applies to retaliatory arrests within this Circuit. See Primrose v. Mellott,
541 F. App’x 177, 180 (3d Cir. 2013) (“We have not decided whether the logic of Hartman
applies to retaliatory arrest claims . . . .”). Further, the Court notes that that it is not necessarily
evident that Hartman’s rule applies to the situation presented by Plaintiff’s complaint – i.e., a
police officer’s issuance of a Citation/Summons. However, the Third Circuit, in a non-
precedential opinion, applied Hartman’s rule to a First Amendment retaliation claim based on the
issuance of a citation by a police officer. See Favata v. Seidel, 511 F. App’x 155 (3d Cir. 2013).
A district court in this Circuit reasoned similarly as well. See Albert v. Weaver, No. 05-2380,
2007 WL 2343830 at *6-7 (M.D. Pa. Aug. 15, 2007). Although neither of those cases constitutes
binding precedent, and while noting the evolving state of the law on the applicable scope of
Hartman’s probable cause requirement to First Amendment retaliation claims, in light of the fact
that Plaintiff does not challenge his legal requirement to prove a lack of probable cause pursuant
to Hartman, arguing only that no probable cause existed as to any disorderly conduct offense, the
Court assumes for purposes of its analysis that Hartman’s requirement applies in this case.

                                                  14
liars and “little assholes” was constitutionally protected speech. (Doc. No. 30 at 14.) Plaintiff

disagrees, arguing that the evidence of record supports a reasonable factfinder’s conclusion that

Plaintiff’s speech was protected by the First Amendment. (Doc. No. 34 at 3-4.) The gist of the

disagreement between the parties is whether Defendant’s issuance of a Citation/Summons to

Plaintiff for violating Section 5503(a)(3) of Pennsylvania’s disorderly conduct statute, charging

him with disorderly conduct based on the use of “obscene language,” was prompted by

Defendant’s disapproval of the contents of Plaintiff’s speech or, rather, was based on probable

cause to believe that Plaintiff’s conduct violated 18 Pa.C.S.A. § 5503(a)(3). Viewing all

evidence in the light most favorable to Plaintiff, the non-moving party, the Court finds that,

pursuant to the relevant authorities, a reasonable factfinder could conclude that Plaintiff’s

speech, which consisted of him undisputedly confronting Mrs. Richards loudly regarding her

children and calling them liars and “assholes,” was subject to First Amendment protection. See

Eichenlaub v. Twp. of Ind., 385 F.3d 274, 282-83 (3d Cir. 2004) (“[E]xcept for certain narrow

categories deemed unworthy of full First Amendment protection – such as obscenity, ‘fighting

words’ and libel – all speech is protected by the First Amendment.”); Clifton v. Borough of

Eddystone, 824 F. Supp. 2d 617, 623-24 (E.D. Pa. 2011) (concluding that the terms “you

asshole,” and “mother f—ing cop,” although vulgar and coarse, were not obscene because they

did not appeal to prurient interests); McCoy v. Edwards, No. 06-cv-1142, 2009 WL 1794749, at

*5-6 (M.D. Pa. June 23, 2009) (reasoning that the phrase “stupid asshole” was not obscene); Tate

v. W. Norriton Twp., 545 F. Supp. 2d 480, 487 (E.D. Pa. 2008) (holding that “she needs f—ing

help!” and “what, the f—k word?” were “emphatic, coarse, and disrespectful,” but not obscene).

       Assuming that Plaintiff’s conduct was subject to constitutional protection, the Court also

finds that, as to the second and third elements of a First Amendment retaliation claim, the record



                                                 15
contains sufficient evidence from which a reasonable factfinder could conclude that Defendant

took retaliatory action sufficient to deter a person of ordinary firmness from exercising his or her

constitutional rights in response to Plaintiff’s verbal confrontation with Mrs. Richards. The

record reflects that because of Plaintiff’s verbal confrontation with Mrs. Richards, Defendant

issued him a Citation/Summons for disorderly conduct. Pursuant to Third Circuit precedent, the

effect of retaliatory action “need not be great in order to be actionable, but it must be more than

de minimis.” McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006) (internal quotation marks

omitted). Here, the evidence of record exceeds “this low threshold.” See Clifton, 824 F. Supp.

2d at 628; see also Primrose v. Mellott, No. 1:11-00835, 2012 WL 2321384, at *7 (M.D. Pa.

June 19, 2012) (finding that defendant police officer’s detention of plaintiff in her apartment and

issuance of a summons for disorderly conduct following plaintiff’s verbal confrontation with a

neighbor sufficed to meet the second element of a First Amendment retaliation claim).

       Moreover, as to the third element requiring proof of a causal link between

constitutionally protected conduct and the alleged retaliatory action, a plaintiff must proffer

sufficient evidence to support a reasonable factfinder’s conclusion that his protected speech was

a “substantial or motivating factor” in the alleged retaliatory action. See Primrose, 541 F. App’x

at 180. Again viewing the evidence of record in the light most favorable to Plaintiff, the non-

moving party, the Court finds that a reasonable factfinder could conclude that Defendant issued

the Citation/Summons in response to Plaintiff’s constitutionally protected speech. While

Defendant has testified that he “wasn’t necessarily focused on the words that were uttered . . . I

was focused on his actions as a whole at the church” (Doc. No. 37-1 at 28: 22-24), and he further

maintains that he issued the Citation/Summons to Plaintiff because he believed that he had

probable cause to do so under Pennsylvania’s disorderly conduct statute, there exists a genuine



                                                 16
issue of material fact as to the causation element of Plaintiff’s retaliation claim. Plaintiff points

to Defendant’s deposition testimony wherein he admits that he believed that this incident was the

only time he ever issued a Citation/Summons for a violation of 18 Pa. C.S.A. § 5503(a)(3),

charging someone with disorderly conduct based on the use of “obscene language” (Doc. No. 33-

1 at 27: 25-28: 21), as a basis for his argument that Defendant issued the Citation/Summons

because of his objection to the contents of Plaintiff’s speech. Defendant testified that he had

previously issued a Citation/Summons for instances of disorderly conduct, including instances

involving the use of offensive language, for alleged violation of § 5503(a)(4), relating to creating

“a hazardous or physically offensive condition,” not the alleged violation of § 5503(a)(3). (Id. at

28: 23-29: 7.) See Primrose, 2012 WL 2321384, at *7 (concluding that a genuine issue of

material fact existed as to the causation element of plaintiff’s First Amendment claim where

defendant detained plaintiff in her apartment and issued a summons for disorderly conduct for an

alleged violation of § 5503(a)(3) in connection with plaintiff’s loudly calling a neighbor either a

“noisy bitch” or “nosy bitch”). Accordingly, the Court finds that a genuine issue of fact exists as

to the potential causal link between Defendant’s issuance of the Citation/Summons and

Plaintiff’s potentially constitutionally protected speech.

       However, as noted above, pursuant to Hartman, Plaintiff must also prove an absence of

probable cause as an element of his First Amendment retaliation claim, and Defendant maintains

that, based on the undisputed facts of record, no reasonable factfinder could conclude that he

lacked probable cause to issue a Citation/Summons to Plaintiff under Pennsylvania’s disorderly

conduct statute based on his conduct at the Easter egg hunt. (Doc. No. 30 at 15.) In response,

Plaintiff argues that the undisputed facts of record demonstrate that Defendant lacked probable




                                                  17
cause to cite Plaintiff under any provision of Pennsylvania’s disorderly conduct statute. (Doc.

No. 34 at 5-6.)

        Probable cause exists when the “facts and circumstances within the officer’s knowledge

… are sufficient to warrant a prudent person, or one of reasonable caution, in believing, in the

circumstances shown, that the suspect has committed, is committing, or is about to commit an

offense.” Johnson v. Campbell, 332 F.3d 199, 211 (3d Cir. 2013) (quoting Michigan v.

DeFillippo, 443 U.S. 31, 37 (1979)). The probable cause inquiry is an objective one, based on

the facts available to the officer at the time he issued the citation. See Barna v. City of Perth

Amboy, 42 F.3d 809, 819 (3d Cir. 1994)). Further, probable cause is assessed by viewing the

totality of the circumstances. Wright v. City of Philadelphia, 409 F.3d 595, 603 (3d Cir. 2005).

The existence of probable cause is often a question for the factfinder; however, a district court

can conclude “that probable cause did exist as a matter of law if the evidence, viewed most

favorably to Plaintiff, reasonably would not support a contrary factual finding.” Favata, 511 F.

App’x at 158 (citing Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997)). Defendant

maintains that the relevant inquiry is not whether Defendant had probable cause to cite Plaintiff

under § 5503(a)(3) relating to obscene language, but, rather, whether Defendant had probable

cause to cite Plaintiff under any provision of Pennsylvania’s disorderly conduct statute. See Bell

v. City of Harrisburg, 457 F. App’x 164, 166 (3d Cir. 2012) (stating that “[p]robable cause need

only exist as to any offense that could be charged under the circumstances”). Plaintiff does not

disagree with Defendant’s characterization of the relevant legal inquiry, but argues instead that

Defendant lacked probable cause to cite him under any provision of the statute. (Doc. No. 34 at

5-6.)




                                                 18
       As noted above, Defendant cited Plaintiff with violation of Section 5503(a)(3) of

Pennsylvania’s disorderly conduct statute. The statute, set forth at 42 Pa. C.S.A. § 5503,

provides:

       Disorderly conduct
       (a) Offense defined. – A person is guilty of disorderly conduct if, with intent to cause
           public inconvenience, annoyance, or alarm, or recklessly created a risk thereof, he:
           (1) Engages in fighting or threatening, or in violent or tumultuous behavior;
           (2) Makes unreasonable noise;
           (3) Uses obscene language, or makes an obscene gesture; or
           (4) Creates a hazardous or physically offensive condition by any act which serves no
               legitimate purpose of the actor.

42 Pa. C.S.A. § 5503. The statute defines “public” as anything “affecting or likely to affect

persons in a place to which the public or a substantial group has access.” Id. “Under the statute,

whether a defendant’s words or acts rise to the level of disorderly conduct hinges upon whether

they cause or unjustifiably risk a public disturbance. The cardinal feature of the crime of

disorderly conduct is public unruliness which can or does lead to tumult or disorder.” Primrose,

2012 WL 2321384, at *4 (quoting Commonwealth v. Fedorek, 946 A.2d 93, 100 (Pa. 2008)).

       Defendant maintains that regardless of whether he possessed probable cause to charge

Plaintiff with violating Section 5503(a)(3) relating to the use of obscene language, the

undisputed facts of record indicate that he had probable cause to cite Plaintiff under either

Section 5503(a)(1) for engaging in “tumultuous behavior” or the risk thereof; Section 5503(a)(2)

relating to unreasonable noise or the risk of unreasonable noise; 10 or Section 5503(a)(4) relating

to creating a “hazardous or physically offensive condition” or the risk thereof. (Doc. No. 38 at


10
   “Unreasonable noise” is noise that is “not fitting or proper in respect to the conventional
standards of organized society or a legally constituted community.” Commonwealth v.
Mastrangelo, 414 A.2d 54, 58 (Pa. 1980) (quotation omitted). The relevant factors assessed in
determining whether noise is “unreasonable” include its volume, duration, the time of day, and
whether the noise was reported to the police. See McNeil v. City of Easton, 694 F. Supp. 2d
375, 391 (E.D. Pa. 2010) (citing Commonwealth v. Maerz, 879 A.2d 1267 (Pa. Super. 2005);
Commonwealth v. Alpha Epsilon Pi, 540 A.2d 580 (Pa. Super. 1988)).

                                                 19
18-19 n.15.) As noted above, in response, Plaintiff argues that Defendant lacked probable cause

to cite him under any provision of the statute. (Doc. No. 34 at 5-6.)

       Upon review of the briefs of the parties and the evidence of record, and construing all

facts in the light most favorable to Plaintiff, the non-moving party, the Court concludes that no

reasonable factfinder could conclude that Defendant lacked probable cause to cite Plaintiff under

Pennsylvania’s disorderly conduct statute, given his alleged conduct at the church Easter egg

hunt, irrespective of his use of the word “asshole.” 11 The undisputed facts of record reveal that

Plaintiff engaged in a loud verbal confrontation with a woman regarding her children at a church

children’s event. This confrontation, involving Plaintiff referring loudly to Mrs. Richards’

children as “liars” and “little assholes” was reported by Mrs. Richards to Defendant, who found

her credible. (Doc. No. 29 ¶¶ 9, 10.) The substance of the encounter was described in the

Citation/Summons as “[t]he Defendant did use explicit language during a youth Easter egg hunt.

The tone of his voice was loud and alarmed the children’s parents.” (Doc. No. 29-2 at 7.)

Defendant contacted several individuals in attendance at the church event, who generally

confirmed Mrs. Richards’ description of the confrontation. (Doc. No. 29 ¶¶ 11-16.) 12

Accordingly, the Court concludes that, construing all facts in the light most favorable to Plaintiff,


11
 In his opposition brief, Plaintiff does not argue that the church where the incident occurred
was not a “public” place for purposes of the disorderly conduct statute and the relevant First
Amendment analysis. (Doc. No. 34 at 5-6.)
12
   The Court notes that Plaintiff attempts to create an issue of fact on this issue through his own
“Statement of Additional Facts” by referencing statements from certain individuals allegedly
from a purported transcript of the hearing on Plaintiff’s Citation/Summons. (See Doc. No. 34 at
6; Doc. No. 33 ¶¶ 36-46.) However, as discussed above in footnote 1, the Court will disregard
Plaintiff’s “Statement of Additional Facts” in connection with its consideration of Defendant’s
motion for failure to comply with Local Rule 56.1 of this Court. Moreover, even if the Court
were to consider such statements (and assuming that they constitute potentially admissible
evidence), the Court notes that such statements are on the whole consistent with Defendant’s
Declaration and his deposition testimony.


                                                 20
the non-moving party, and because probable cause need only exist as to any provision of the

disorderly conduct statute, no reasonable factfinder could conclude that Defendant lacked

probable cause to issue a citation to Plaintiff for disorderly conduct based on Plaintiff’s alleged

behavior at the church Easter egg hunt. As the lack of probable cause is an element of Plaintiff’s

First Amendment retaliation claim pursuant to Hartman, Defendant is entitled to summary

judgment on that claim. 13

     IV.       CONCLUSION

           For all of the reasons discussed above, the Court will grant Defendant’s motion for

summary judgment. (Doc. No. 28.) An appropriate Order follows.




13
  In light of the Court’s determination as to probable cause, the Court need not address
Defendant’s argument that he is entitled to summary judgment based on qualified immunity.

                                                   21
